Case: 1:20-cv-01772-DAR Doc #: 28 Filed: 04/07/21 1 of 1. PageID #: 209




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


VILLAGE OF WALTON HILLS,                    )   CASE NO. 1:20-cv-01772
et al.,                                     )
                                            )
       Plaintiffs,                          )
                                            )   MAGISTRATE JUDGE DAVID A. RUIZ
               v.                           )
                                            )
VILLAGE OF WALTON HILLS,                    )   MEMORANDUM OPINION AND ORDER
et al.,                                     )
                                            )
       Defendants.


       Now pending before this court is the Partial Motion for Judgment on the Pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure filed by Defendants Village of

Walton Hills, Village of Walton Hills Planning Commission, Donald Kolograf and Robert

Kalman, by and through counsel. (R. 18).

       On March 15, 2021, Plaintiff filed an Amended Complaint (R. 24), which was timely

filed pursuant to the deadlines set in this Court’s Case Management Order dated October 26,

2020. (R. 16, PageID# 107). The Amended Complaint renders moot the pending motion (R. 18).

Therefore, the Partial Motion for Judgment on the Pleadings (R. 18) is DENIED, without

prejudice, as moot.

       IT IS SO ORDERED.

Date: April 7, 2021                         s/ David A. Ruiz
                                            United States Magistrate Judge
